UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011 or o Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File number: 0-50264 THE CAMPBELL FUND TRUST (Exact name of Registrant as specified in charter) Delaware 94-6260018 (State of Organization) (IRS Employer Identification Number 2850 Quarry Lake Drive Baltimore, Maryland 21209 (Address of principal executive offices, including zip code) (410) 413-2600 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive data File required to be submitted and posted pursuant to Rule405 of regulation S-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ Page PART I — FINANCIAL INFORMATION Item 1. Financial Statements Condensed Schedules of Investments as of June 30, 2011 and December 31, 2010 (Unaudited) 3-6 Statements of Financial Condition as of June 30, 2011 and December 31, 2010 (Unaudited) 7 Statements of Operations for theThree Months and Six Months Ended June 30, 2011 and 2010 (Unaudited) 8 Statements of Cash Flows for theSix Months Ended June 30, 2011 and 2010 (Unaudited) 9 Statements of Changes in Unitholders’ Capital (Net Asset Value) for theSix Months Ended June 30, 2011 and 2010 (Unaudited) 10-11 Financial Highlights for the Three Months and Six Months Ended June 30, 2011 and 2010 (Unaudited) 12-14 Notes to Financial Statements (Unaudited) 15-21 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22-28 Item 3. Quantitative and Qualitative Disclosure About Market Risk 29-33 Item 4. Controls and Procedures 34 PART II — OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 35 Item 4. [Removed and Reserved] 35 Item 5. Other Information 35 Item 6. Exhibits 35 SIGNATURES 36 THE CAMPBELL FUND TRUST CONDENSED SCHEDULE OF INVESTMENTS JUNE 30, 2011 (Unaudited) FIXED INCOME SECURITIES Maturity % of Net Face Value Description Values ($) Asset Value Bank Deposits Canada Financial (cost $27,985,560) $ % Sweden Financial (cost $19,400,000) $ % United Kingdom Finacial (cost $5,000,666) $ % United States Financial (cost $11,000,000) $ % Total Bank Deposits (cost $63,386,226) $ % Commercial Paper Netherlands Materials (cost $6,523,868) $ % Panama Consumer Discretionary (cost $9,998,364) $ % United States Consumer Discretionary $ % Consumer Staple $ % Energy $ % Financial $ ING America Insurance Holdings Due 07/01/2011 $ % Other $ % Healthcare $ % Materials $ % Total United States(cost $107,573,679) $ % Total Commercial Paper (cost $124,095,911) $ % Corporate Bonds Switzerland Financial (cost $6,635,562) $ % United States Financial $ % Healthcare $ % Total United States (cost $49,262,250) $ % Total Corporate Bonds (cost $55,897,812) $ % Government And Agency Obligations United States $ 5,000,000 U.S. Government Agency $ 1.41
